Citation Nr: 0835073	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  05-24 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Denver, Colorado


THE ISSUE

Entitlement to service connection for lumbosacral strain and 
degenerative joint disease of the lumbar spine, claimed as 
lower back pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from April 1969 to April 
1971.  He also served various periods of active duty for 
training (ACDUTRA) and inactive duty for training (INACDUTRA) 
in the Massachusetts and Colorado National Guard from April 
1976 to March 1981 and beginning in October 1990.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision in which the RO, 
in pertinent part, denied the veteran's claim for service 
connection.  In that decision, the RO also denied service 
connection for bilateral plantar fasciitis/pes planus.  The 
veteran filed a notice of disagreement (NOD) to both denials 
in July 2004; and the RO issued a statement of the case (SOC) 
in July 2005.  The veteran perfected a substantive appeal 
only with regard to issue listed on the title page in July 
2005.  The RO issued a supplemental SOC (SSOC) continuing 
denial of the veteran's lumbar spine claim in February 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In his July 2005 substantive appeal, the veteran indicated 
that he wanted a hearing before a Veterans Law Judge (VLJ) at 
the RO (Travel Board hearing).  He was scheduled for a Travel 
Board hearing on April 23, 2008, before the undersigned VLJ.  
The veteran failed to report for his hearing on the scheduled 
date.

In a September 2008 informal hearing presentation, the 
veteran's representative indicated that the veteran had filed 
a statement that was received by the Board on April 3, 2008.  
In that statement, the veteran requested a postponement of 
the Travel Board hearing that had been scheduled for April 
23, 2008, indicating that he had prior commitments that would 
take him out of town and therefore he asked that the hearing 
be rescheduled.  The veteran's representative noted that 
VACOLS shows that the statement was sent to the "RO w/Form 
113" on April 11, 2008.  

The veteran's statement requesting to postpone and reschedule 
his Travel Board hearing was dated March 28, 2008.  Although 
this request was sent to the RO prior to the scheduled 
hearing date; however, it was not of record at the time the 
veteran was to appear for his hearing on April 23, 2008.  
Since the veteran's request to reschedule his hearing was 
received at the Board on April 3, 2008, it was received more 
than two weeks prior to the hearing date.  See 38 C.F.R. 
§ 20.704(c) (2008).  Good cause was shown for him to request 
a postponement and change in the hearing date.  Id.  
Accordingly, the veteran should be scheduled for a Travel 
Board hearing at the RO.  See 38 C.F.R. § 20.702(c) (2008).  
Since the RO schedules Travel Board hearings, a remand of 
this matter to the RO is warranted.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for a 
Travel Board hearing at the earliest 
available opportunity.  The RO should 
notify the veteran and his representative 
of the date and time of the hearing, in 
accordance with 38 C.F.R. § 20.704(b) 
(2008).  After the hearing, the claims 
file should be returned to the Board in 
accordance with current appellate 
procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).



_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).




